ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-408, concluding that DAVID S. SILVERMAN of CLIFTON, who was admitted to the bar of this State in 1971, should be suspended from the practice of law for a period of six months for violating RPC 7.2(c) (a lawyer shall not give anything of value to a person for recommending the lawyer’s services) and RPC 7.3(d) (a lawyer shall not compensate or give anything of value to a person to recommend or secure the lawyer’s employment by a client or as a reward for having made a recommendation resulting in the lawyer’s employment by a client);
And DAVID S. SILVERMAN having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a one-year suspension from practice is warranted;
And good cause appearing;
It is ORDERED that DAVID S. SILVERMAN is suspended from the practice of law for a period of one year and until the further Order of the Court, effective October 21, 2005; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of *134Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.